Exhibit 10.2

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is entered
into as of December 28, 2007 by and among Laurus Master Fund, Ltd. (“Laurus”),
PSource Structured Debt Limited (“PSource”), as assignee of Laurus, and
StockerYale, Inc., a Massachusetts corporation (the “Company”).

BACKGROUND

The Company and Laurus entered into that certain Securities Purchase Agreement
dated as of December 30, 2005 (as amended, restated, modified and/or
supplemented from time to time, the “Purchase Agreement”) pursuant to which,
among other things, the Company issued to Laurus that certain that certain
Secured Term Note dated as of December 30, 2005 in the original principal amount
of $4,000,000 (as amended, restated, modified and/or supplemented from time to
time, the “Note”).

Laurus subsequently assigned its rights to portions of the Note to PSource
together with the attendant liens, rights, claims, title, assignments and
interests (including security interests), pertaining to or arising from the
Purchase Agreement and the other agreements, documents and instruments executed
and/or delivered in connection therewith (collectively, the “Transaction
Documents”).

The Company, Laurus and PSource have agreed to amend the Purchase Agreement on
the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Purchase Agreement.

2. Amendments to Purchase Agreement. Subject to satisfaction of the conditions
of effectiveness set forth in Section 4 below, the Purchase Agreement is hereby
amended as follows:

(a) The Recitals to the Purchase Agreement are hereby amended in their entirety
to provide as follows:

“Whereas, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission



--------------------------------------------------------------------------------

(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”);

Whereas, the Company desires to sell and the Purchaser desires to purchase, upon
the terms and conditions stated in this Agreement, (i) a secured term note of
the Company substantially in the form attached as Exhibit A in the principal
amount of $4,000,000 (together with any secured notes issued in exchange
therefor or replacement thereof in accordance with the terms thereof, the
“Note”) and (ii) 750,000 shares of the Company’s common stock (the “Initial
Closing Shares” together with any and all other shares of the Company’s common
stock purchased by the Purchaser (and/or its successor and assigns) from the
Company from time to time, the “Closing Shares”) (the Note and the Closing
Shares are referred to herein collectively as the “Securities”); and

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
with the Company substantially in the form attached as Exhibit B (together with
each other registration rights agreement by and between the Company and the
Purchaser, as each of the same may be amended, modified and supplemented from
time to time, the “Registration Rights Agreement”) pursuant to which the Company
has agreed to provide certain registration rights under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.”

(b) Section 1.1 of the Purchase Agreement is hereby amended in its entirety to
provide as follows:

“1.1 Purchase of Note and Initial Closing Shares. Subject to the satisfaction
(or waiver) of the conditions set forth in Sections 5 and 6 below, the Company
shall issue and sell to the Purchaser and the Purchaser agrees to purchase from
the Company the Note and the Initial Closing Shares. The purchase price (the
“Purchase Price”) of (a) the Note at the closing (the “Closing”) shall be equal
to $1.00 for each $1.00 of principal amount of the Note purchased (representing
an aggregate Purchase Price of $4,000,000 with respect to the Note) and (b) the
Initial Closing Shares at the Closing shall be equal to the product of (i) the
amount of Initial Closing Shares issued to the Purchaser hereunder, multiplied
by (ii) $0.01 (representing an aggregate Purchase Price of $7,500 with respect
to the Initial Closing Shares).”

(c) Section 1.3 of the Purchase Agreement is hereby amended in its entirety to
provide as follows:

“1.3 Form of Payment. Pursuant to a Funds Escrow Agreement (the “Funds Escrow
Agreement”), on the Closing Date, (i)



--------------------------------------------------------------------------------

the Purchaser shall pay the Purchase Price to the Company for the Note and the
Initial Closing Shares by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, less any amount
withheld for expenses and other payments pursuant to Section 4.16, (ii) the
Company shall deliver to the Purchaser, the Note representing the principal
amount of the Note that the Purchaser is then purchasing hereunder, duly
executed on behalf of the Company and registered in the name of the Purchaser or
its designee and (iii) the Company shall deliver to the Purchaser the stock
certificates evidencing the Initial Closing Shares registered in the Purchaser’s
name.”

3. Amendment Closing Shares.

(a) Subject to satisfaction of the conditions of effectiveness set forth in
Section 4 below, the Company shall issue and sell to PSource and PSource shall
purchase from the Company 75,000 shares of the Company’s common stock (the
“Amendment Closing Shares”). The purchase price (the “Purchase Price”) of the
Amendment Closing Shares shall be equal to the product of (a) the amount of
Amendment Closing Shares issued to PSource, multiplied by (b) $0.01
(representing an aggregate Purchase Price of $750 with respect to the Amendment
Closing Shares). The Amendment Closing Shares shall be deemed Closing Shares
under the Purchase Agreement.

(b) The Company hereby acknowledges and agrees that its failure to deliver to
PSource the original stock certificate evidencing the Amendment Closing Shares
on or prior to January 4, 2008 shall constitute an Event of Default under and as
defined in the Note.

4. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent: Laurus and PSource shall
have received (a) a copy of this Amendment duly executed by the Company, (b) an
executed copy of the Amended and Restated Secured Term Note made by the Company
in favor of PSource in the original principal amount of $1,766,010 amended and
restated as of the date hereof and effective as of December 30, 2005, (c) an
executed copy of the Amended and Restated Secured Term Note made by the Company
in favor of Laurus in the original principal amount of $55,810 amended and
restated as of the date hereof and effective as of December 30, 2005, (d) an
executed Reaffirmation and Ratification Agreement dated as of the date hereof
among the Company, StockerYale Canada, Inc. (“S-Canada”), Lasiris Holdings, Inc.
(“Lasiris” together with the Company and S-Canada, each a “Grantor” and
collectively, the “Grantors”), Laurus, PSource and Valens U.S. SPV I, LLC,
(e) an executed copy of the Registration Rights Agreement dated as of the date
hereof by and between the Company and PSource, (f) an executed instruction
letter dated on or before the date hereof by the Company to its stock transfer
agent in connection with the Amendment Closing Shares, (g) executed copies of
the Guaranties dated as of the date hereof made by S-Canada in favor of each of
PSource and Laurus, (h) executed copies of the General Hypothecations of
Movables dated as of the date hereof made by S-Canada in favor of each of
PSource and Laurus and (i) all such other certificates, instruments, documents,
agreements and opinions of counsel as may be required by Laurus, PSource or
their counsel, each of which shall be in form and substance satisfactory to
Laurus, PSource and their counsel.



--------------------------------------------------------------------------------

5. Insurance Certificates. No later than January 11, 2008, the Company hereby
agrees that it shall deliver to PSource (a) a Certificate of Liability Insurance
listing (i) each Grantor as an insured, (ii) all of the Grantors’ liability
policies and the coverages thereunder and (iii) PSource as an additional insured
and (b) an Evidence of Property Insurance certificate listing (i) each Grantor
as an insured, (ii) all of the Grantors’ casualty policies and the coverages
thereunder, (iii) each location owned by any Grantor and each other location at
which any Grantor maintains any of its assets and (iv) PSource as lender’s loss
payee, in each case, in form and substance satisfactory to PSource. The Company
hereby acknowledges that breach of this Section 5 shall constitute an Event of
Default under and as defined in the Note.

6. Representations and Warranties. The Company hereby represents and warrants as
follows:

(a) This Amendment and the Purchase Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Company and are enforceable against
the Company in accordance with their respective terms.

(b) Upon the effectiveness of this Amendment, the Company hereby reaffirms all
covenants, representations and warranties made in the Purchase Agreement and
agree that all such covenants, representations and warranties shall be deemed to
have been remade as of the effective date of this Amendment except for those
representations and warranties that expressly relate to an earlier date, which
representations and warranties were true and correct on and as of such earlier
date.

(c) No Event of Default (as defined in the Note) has occurred and is continuing
or would exist after giving effect to this Amendment.

(d) The Company has no defense, counterclaim or offset with respect to the
Purchase Agreement or any Transaction Document.

7. Effect on the Purchase Agreement and the Transaction Documents.

(a) Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Purchase Agreement as amended
hereby.

(b) Except as specifically amended herein, the Purchase Agreement and each
Transaction Document shall remain in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Laurus
or PSource, nor constitute a waiver of any provision of the Purchase Agreement
or any Transaction Document.

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts; Signatures. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

STOCKERYALE, INC. By:  

/s/ Marianne Molleur

Name:   Marianne Molleur Title:   Senior Vice President and Chief Financial
Officer

 

LAURUS MASTER FUND, LTD. By:   Laurus Capital Management, LLC, its investment
manager By:  

/s/ Scott Bluestein

Name:   Scott Bluestein Title:   Authorized Signatory

 

PSOURCE STRUCTURED DEBT LIMITED By:  

/s/ Soondra Appavoo

Name:   Soondra Appavoo Title:   Director

SIGNATURE PAGE TO

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT